Citation Nr: 0820276	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

2.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1958 to November 1966.

Service connection for bilateral hearing loss and tinnitus 
was initially granted in August 2000; a noncompensable (0 
percent) disability rating was assigned for the hearing loss 
and a 10 percent disability rating was assigned for tinnitus.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which continued the veteran's 
disability ratings for service-connected bilateral hearing 
loss and tinnitus at 0 percent and 10 percent disabling, 
respectively.  The veteran disagreed with the assigned 
disability rating and subsequently perfected an appeal as to 
those issues, which are now before the Board.

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's bilateral hearing loss is currently manifested 
by no more than level I hearing impairment in the right ear 
and level I hearing impairment in the left ear.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The veteran is seeking a compensable rating for his service 
connected bilateral hearing loss as well as entitlement to an 
increased disability rating for his service-connected 
tinnitus, which is currently evaluated as 10 percent 
disabling.  He and his representative essentially contend 
that higher and/or separate disability ratings should be 
assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.

With regard to the veteran's claim for an increased rating 
for his bilateral hearing loss disability, a VCAA letter 
dated in June 2004 fully satisfied the duty to notify 
provisions elements 2, 3, and 4.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187; 
Pelegrini II.  In order to satisfy the first Pelegrini II 
element for an increased compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide preadjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In June 2004, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his bilateral hearing loss had worsened.  In addition, the 
veteran has stated that his "condition has worsened and 
warrants an increase."  See May 2004 Statement in Support of 
Claim.  The Board finds that the statement by the veteran 
shows that he knew that the evidence needed to show that his 
disability had worsened.  Finally, the veteran has stated 
that he "can not understand what people are saying to me and 
have to ask several times to repeat.  If there is any other 
noise around me such as traffic, it is worse."  See 
September 2005 Notice of Disagreement.  The Board finds that 
this statement by the veteran shows that he knew that the 
evidence needed to show what impact his disability had on his 
employment and daily life.  As the Board finds the veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, the veteran's disability is currently rated 
under 38 C.F.R. §§ 4.85 and 4.86.  While notification of the 
specific rating criteria was provided in the April 2006 
statement of the case (SOC) and not a specific 
preadjudicative notice letter, both the veteran and his 
representative have demonstrated actual knowledge of the 
rating criteria used to evaluate the veteran's bilateral 
hearing loss disability.  See January 2007 Informal Hearing 
Report.  Thus, no useful purpose would be served in remanding 
these matters for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.  The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the disability rating and effective date elements 
of a claim.

As to the fourth element, the March 2006 letter also provided 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating for bilateral hearing loss.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See id. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service medical records 
are in the file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran with examinations for his hearing 
loss disability in July 2004 and January 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. § 
3.327(a) (2007).  Indeed, it appears that the veteran's 
hearing loss has improved as of the most recent January 2007 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The examinations in this case are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board has also given consideration to the provisions of 
the Veterans Claims Assistance Act of 2000 (the VCAA) as 
applied to the veteran's claim of entitlement to an increased 
disability rating for service-connected tinnitus.  The VCAA 
is generally applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of this issue is based on the operation of law and 
that the VCAA is not applicable.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has waived his right to a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision. 

Pertinent law and regulations

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

Table VIA, which measures hearing impairment based only on 
puretone threshold average, will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  See 38 C.F.R. § 4.85 
(2007).

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent. Id. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.



Analysis

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

The veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss.  As indicated 
above, the resolution of this issue involves determining the 
level of acuity in each ear.

VA audiological evaluation in July 2004, puretone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
45
LEFT
30
25
25
40
50

The pure tone threshold average for the right ear was 31 and 
for the left ear was 35.  The veteran's speech recognition 
ability for the right ear was 92 percent and for the left ear 
was 92 percent.  

VA audiological evaluation in January 2007, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
30
40
LEFT
15
15
20
40
45

The pure tone threshold average for the right ear was 25 and 
for the left ear was 30.  The veteran's speech recognition 
ability for the right ear was 94 percent and for the left ear 
was 96 percent.  

Review of the results of the July 2004 and January 2007 VA 
audiology examinations show that application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 warrants a 0 percent disability rating.  That is, the 
combination of level I in the right ear with level I in the 
left ear results in a 0 percent rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, neither ear shows 
thresholds of 55 or greater in any of the four Hertz 
frequencies.  38 C.F.R. § 4.86(a) thus is not applicable.  In 
addition, there is no evidence of 30 or less at the 1000 
Hertz frequency or 70 or greater at the 2000 Hertz frequency 
in either ear, so (b) is also inapplicable.

The VA examination reports of record document that the 
veteran has diminished hearing.  This is not in dispute -- 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2007).  With respect to the 
assignment of an increased rating, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The veteran's claim for an increased disability rating was 
filed in May 2004.  In this case, therefore, the relevant 
time period is from May 2003 to the present.  However, there 
is no evidence during this period establishing that the 
veteran's service-connected bilateral hearing loss is greater 
than 0 percent disabling.  Indeed, it appears that the 
veteran's hearing has improved over the course of the appeal.  
Accordingly, staged ratings are not appropriate.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
hearing loss disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address whether referral for an extraschedular 
rating is warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is accordingly denied. 

2.  Entitlement to an increased (or separate) disability 
rating for service-connected tinnitus, currently evaluated as 
10 percent disabling.

Pertinent law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Analysis

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25, 202 (1999) [codified at 38 C.F.R. 
§ 4.85-4.87 (2002)].  The regulation was again revised in May 
2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 
(2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

The veteran filed his claim of entitlement to an increased 
disability rating for hearing loss in May 2004, and the RO 
apparently construed this claim as also being a claim for a 
higher disability rating for service-connected tinnitus.  The 
current version of Diagnostic Code 6260, effective June 13, 
2003, makes it clear that a single evaluation of 10 percent 
for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 
 
The Board notes that the RO has not at any time adjudicated 
the matter of the veteran's entitlement to an extraschedular 
rating for service-connected tinnitus, and the veteran has 
never raised the matter himself.  Moreover, the veteran has 
not identified any factors which may be considered to be 
exceptional or unusual with respect to his service-connected 
tinnitus.  Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd, supra; see also Bernard, 
supra.

For the reasons and bases expressed above, the veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to an increased disability rating for tinnitus is 
denied as a matter of law.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


